Exhibit 10.1
TRANSITION AGREEMENT
     This Transition Agreement is (the “Transition Agreement”) made and entered
this 10th day of November, 2008 by and between Dana Holding Corporation
(“Dana”), a Delaware corporation and Paul E. Miller (the “Executive”).
     WHEREAS, the Executive has an Executive Agreement that was assumed by Dana
during the Chapter 11 proceeding filed in March, 2006 by Dana Corporation and
forty of its subsidiaries, and
     WHEREAS, the Executive has advised Dana of his intention to retire as of
May 31, 2009 and his desire to remain employed through this period, and
     WHEREAS, Dana has agreed to retain the Executive in accordance with his
desired outcome and in order for him to qualify for an Early Retirement benefit
pursuant to his Special Executive Retirement Plan (“SERP”)
     NOW, THEREFORE, and in consideration of the premises and of the covenants
and agreements set forth herein, Dana and the Executive hereby agree as follows:

  1.   In order to facilitate a smooth transition without issue, Dana will begin
immediately to seek a successor to the Executive in the role of Vice
President-Purchasing. The Executive will retain the position and the related
responsibilities until such time as the individual chosen for this position
begins employment with Dana.     2.   The Executive will assist the successor
for a reasonable period in transitioning the duties and responsibilities of the
position. It is contemplated that this period of transition would last no longer
than 60 days after the successor begins employment.     3.   Dana will maintain
the Executive’s current base compensation and except as may be provided in this
Transition Agreement, all available benefits, from the date on which a successor
begins employment through the date of the Executive’s retirement. The
Executive’s LTIP grants will be treated in accordance with his planned May 31,
2009 retirement. The Executive will no longer be a member of the Executive
Committee upon the date on which the successor begins employment, but Dana
agrees that the Executive may disclose to potential future employers the time
period when he was a member of the Executive Committee of Dana. Dana shall also
make COBRA payments on the Executive’s behalf for the twelve (12) consecutive
month period commencing with the date of the Executive’s retirement from Dana.

 



--------------------------------------------------------------------------------



 



  4.   Subsequent to the conclusion of the period of transition described in
paragraph 2 above, the Executive shall be assigned certain tasks and projects by
the Chief Executive Officer of Dana. The nature of these tasks and assignments
will be reasonable given the Executive’s training and background and shall be
determined with the Executive’s reasonable input (“the Transition Projects”).  
  5.   The Executive’s Transition Projects are intended to be completed prior to
the Executive’s planned retirement date of May 31, 2009. It is understood and
agreed that if the Transition Projects are concluded prior to this date, the
Executive will remain on the payroll and be paid his current level of base
compensation, employee benefits and his perquisite allowance through his planned
retirement date regardless of whether any additional projects are assigned. In
such event, the Executive will remain available upon reasonable advance notice
to consult as may be reasonably required by Dana until May 31, 2009. All
internal records and codes of Dana shall reflect that the Executive’s departure
was due to his retirement.     6.   Upon his planned retirement date of May 31,
2009, the Executive shall have qualified to receive and be entitled to the
benefit provided by Section 2.5 of his SERP dated May 3, 2004, per attached
calculation.     7.   Upon the execution of this Transition Agreement and except
as provided herein, the Executive Agreement together with all Exhibits thereto
are deemed terminated together with the rights and duties of each of the parties
thereto, including, but not limited to, the provision for any payment of
Executive Incentive Compensation (“EIC”) attributable to 2008, if applicable;
provided however, that if (i) the Company’s performance qualifies for a payout
pursuant to the EIC Plan for the 2008 plan year, and (ii) a payout pursuant to
the EIC Plan is made to any other senior executive of Dana for the 2008 plan
year, then the payment which would otherwise be paid to the Executive pursuant
to the Executive Agreement based on the Company’s performance for 2008 under the
EIC will be made. The Executive shall be eligible for and entitled to receive
payment of any bonus for 2008, if any, which might be declared by the Board of
Directors for senior executives of Dana, including the Executive.     8.  
Except as provided in Paragraph 7 above, the Executive will have such rights as
may be provided to any senior executive retiree based on his age and service,
assuming an early retirement, pursuant to the specific plan provisions of any
Dana plan in which he participates during his employment with Dana including but
not limited to the Omnibus Incentive Compensation Plan.

2



--------------------------------------------------------------------------------



 



  9.   The Executive agrees not to disclose, either while in the Dana’s employ
or thereafter to any person or entity not employed by Dana or retained to
provide services to Dana, except with the prior written consent of an officer
authorized to act in the matter by Dana’s Board of Directors, any confidential
information of Dana, its subsidiaries and affiliates obtained by him while in
the employ of Dana, including without limitation, information relating to the
finances, strategy, organization, operations, inventions, processes, formulae,
plans, devices, compilations of information, methods of distribution, customers,
suppliers, client or supplier relationships, marketing strategies, cost
containment strategies or trade secrets of Dana and its subsidiaries and
affiliates, provided however, that this provision shall not preclude the
Executive from use or disclosure of information, known generally to the public
or of information not considered confidential by persons engaged in the business
conducted by Dana or from disclosure required by law or court order, if in the
case of the required disclosure, the Executive has given Dana reasonable prior
notice in order to permit Dana to take steps to protect the information from
public disclosure. The above obligations are in addition to and not in
limitation or derogation of any obligations otherwise imposed by law on the
Executive in respect of confidential information and trade secrets.     10.   It
is intended by both parties that any payments made pursuant to this Transition
Agreement will comply with the requirements of Section 409A of the Internal
Revenue Code and shall be administered to comply with this intent. Any provision
inconsistent with Section 409A shall have no force and effect until amended to
comply     11.   This Transition Agreement shall be binding upon and inure to
the benefit of the Executive, the Executive’s heirs and legal representatives
and to Dana and its successors.     12.   No provision of this Transition
Agreement may be amended, modified or waived unless such amendment, modification
or waiver has been authorized by Dana’s Board of Directors and signed by the
Executive and a duly authorized officer of Dana.     13.   This Transition
Agreement shall be governed and construed in accordance with the laws of the
State of Ohio without reference to principles of conflicts of law, and the
exclusive venue and jurisdiction shall lie in any federal or state court located
in Ohio.     14.   In the event of the Executive’s death prior to May 31, 2009,
reference in this Agreement to the Executive shall be deemed, relative to any
entitlement due to the Executive hereunder, to refer to the Executive’s legal
representation, or where appropriate to the Executive’s beneficiary.

3



--------------------------------------------------------------------------------



 



  15.   This Transition Agreement and the SERP contain the entire agreement of
the parties concerning the subject matter hereof, and all promises,
representations, understandings, arrangements and prior agreements concerning
the subject matter are merged herein and superseded hereby.

     IN WITNESS WHEREOF, Dana has caused this Agreement to be signed by its duly
authorized representative, and the Executive has executed this Agreement, as
November 10th, 2008.

         
 
  Dana Holding Corporation    
 
       
 
  /s/ Robert H. Marcin
 
Chief Administrative Officer    
 
       
 
  /s/ Paul E. Miller
 
Paul E. Miller    

4



--------------------------------------------------------------------------------



 



Paul Miller Supplemental Executive Retirement Plan (SERP)

      Employee     Information    
Hire Date
  5/3/04
Birth date
  2/2/52
Termination Date
  6/1/09

      Calculations    
Portion of Normal Retirement Benefit provided under Section 2.5
  $1,712,250 (Normal Retirement Benefit of $2,283,000*75%)
 
   
Portion of Additional
  $100,000 (Additional Retirement Lump Sum of
Retirement Benefit provided under Section 2.5*
  $200,000*Credited Service of 5 years/10)
 
   
Total Benefit
   $1,812,250

 

*   Provision in the plan that provides for a portion of the Additional
Retirement Benefit given the participant is terminated for any reason after the
fifth anniversary of his hire date with the Corporation.

The total benefit detailed above will be paid in accordance with 409a.

5